Citation Nr: 0021435	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1992.

This appeal arose from an April 1993 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
migraines and which awarded this disability a 0 percent 
evaluation, effective August 1, 1992.  In July 1996, the RO 
issued a decision which awarded a 10 percent evaluation to 
the service-connected migraines, effective August 1, 1992.  
This evaluation was confirmed and continued by a rating 
action issued in September 1997.  The veteran then moved to 
Tennessee.  In August 1998, the Nashville, Tennessee RO 
confirmed the 10 percent disability evaluation assigned to 
the veteran's migraines.  In July 1999, this case was 
remanded by the Board of Veterans' Appeals (Board) for 
further evidentiary development.  In December 1999, the 
veteran was informed through a supplemental statement of the 
case of the continued denial of her claim.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.



FINDING OF FACT

The veteran's service-connected migraine headaches are 
manifested by severe, prostrating attacks more than two times 
per month, which have produced severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for the service-
connected migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service medical records showed an extensive 
history of treatment for migraines.  She was examined by VA 
in December 1992.  She stated that she had begun to suffer 
from headaches in 1973, which would start unilaterally and 
then become orbital headaches that would spread over the 
entire head until she was unable to lift her head.  She 
described having blurred vision and nausea two to three times 
per week; these episodes would last from a few days to 
several weeks.  The diagnosis was history of migraine 
headaches, although given the length of the headaches they 
appeared to be atypical.

In April 1994, VA re-examined the veteran.  She indicated 
that she was suffering from more headaches, which were now 
sometimes daily in occurrence.  These attacks were described 
as prostrating.  The diagnosis was severe prostrating 
headaches.  

Between 1994 and 1996, the veteran was treated by VA on an 
outpatient basis.  On October 20, 1994, she reported an 
episode where she felt as if she was losing control of her 
body, although she denied loss of consciousness.  The day 
following this episode, she had felt lightheaded.  She 
described her headaches as feeling like pressure or 
tightness, but denied other associated symptoms such as 
nausea, vomiting or diaphoresis.  The assessment was of 
lightheadedness probably related to her headaches with near 
syncopal episode.  On November 2, 1994, she indicated that 
she had had headaches for the past 20 years.  These would 
begin unilaterally at the temporal/frontal area and would 
progress behind the eye to the back of the head.  These would 
eventually involve the entire head and would become throbbing 
in nature.  She admitted to photophobia, nausea and visual 
changes.  The headaches would be relieved by lying down in a 
quiet room with an ice pack.  She denied symptoms such as 
bowel or bladder incontinence, uncontrolled tongue movements 
or other muscular movements.  The physical examination noted 
that the neurovascular evaluation was essentially within 
normal limits.  She seemed to have symptoms consistent with 
both migraine and tension headaches.  On November 23, 1994, 
she complained that her headaches were increasing in 
frequency, although taking Midrin early enough would prevent 
progression to severe pain, nausea and photophobia.  On 
December 19, 1994, an MRI was noted to be normal.  On July 
26, 1995, she reported that her headaches were increasing in 
frequency and severity, with associated periods of dizziness, 
burred vision, ringing in the ears, chest and back pain and 
brief "blackouts."  On September 12, 1995, she indicated 
that her headaches were worse, particularly in the summer.  

VA examined the veteran in May and June 1998.  During the 
former examination, she said that her headaches were brought 
on by sensitivity to light, although they did not bother her 
as much if she wore the glasses that had been prescribed for 
her.  She indicated that she would have headaches once or 
twice a week; these would last two to three hours.  During 
the latter examination, it was noted that the cranial nerves 
II through XII were within normal limits, as was her visual 
field.  The neurological evaluation was also normal.  The 
diagnosis was migraine headaches by history.  She was not 
taking any medications at the time of the latter examination, 
although she felt that, if she was taking something, she 
might be able to return to work.

VA re-examined the veteran in November 1999.  She indicated 
that she had three to four headaches per week, which could be 
aborted by taking Midrin.  These headaches would usually last 
24 hours, but they had also lasted up to three days.  
Generally, these would start on the right side of the 
temporal area with pain behind the right eye.  If these were 
not aborted with medication, they would cause nausea, 
vomiting and photophobia.  The pain would then become 
throbbing in nature.  She indicated that she had 
incapacitating, prostrating attacks three or more times per 
month.  She said that she was unable to maintain employment 
because of these headaches.  The physical examination noted 
that the cranial nerves were intact.  Her pupils were equal 
and reactive to light, although she complained of sensitivity 
to light.  Sensation of the face was intact to pin prick.  
Her eyes were sensitive to light, but the optic nerve head 
was observed and there was no papal edema noted.  The 
cerebellar examination was within normal limits.  The 
impression was migraine headaches.  The examiner commented 
that the veteran had severe, recurrent prostrating migraines 
more than two times per month, with as many as three to four 
per week on occasion.

According to the applicable criteria, a 10 percent evaluation 
is warranted for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. Part 4, Code 8100 (1999).

After a careful review of the evidence of record, it is found 
that entitlement to a 50 percent disability evaluation for 
the service-connected migraine headaches is warranted.  The 
evidence, when taken as a whole, clearly indicates that the 
veteran's migraine headaches are manifested by frequent 
completely prostrating and prolonged attacks.  She has 
indicated that she suffers from these headaches anywhere from 
one to four times per week.  The examiner at the time of the 
November 1999 VA examination commented that she experienced 
severe, recurrent prostrating attacks more than twice a 
month.  Moreover, it was noted in the record that she had 
been unable to work due to the frequency of her headaches.  
Therefore, it is found that the evidence of record supports a 
finding of entitlement to a 50 percent evaluation for the 
service-connected migraine headaches.

In conclusion, it is found that, after weighing all the 
evidence of record, and after resolving any doubt in the 
veteran's favor, the evidence supports the veteran's claim 
for an increased evaluation for the service-connected 
migraine headaches.


ORDER

A 50 percent disability evaluation for the service-connected 
migraine headaches is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

